United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted March 18, 2005
                              Decided March 28, 2005

                                       Before

                      Hon. DANIEL A. MANION, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 04-3266                                     Appeal from the United States
                                                District Court for the Northern
ANTONIO ALANIS,                                 District of Indiana, South Bend
    Petitioner-Appellant,                       Division

      v.                                        No. 03 C 395

UNITED STATES OF AMERICA,                       Robert L. Miller, Jr.,
    Respondent-Appellee.                        Chief Judge.

                                     ORDER

       Antonio Alanishas filed a notice of appeal from the denial of his motion under
28 U.S.C. § 2255, which we construe as an application for a certificate of
appealability. This court has reviewed the final order of the district court and the
record on appeal. We find no substantial showing of the denial of a constitutional
right. See 28 U.S.C. § 2253(c)(2).

      Accordingly, the request for a certificate of appealability is DENIED.